Citation Nr: 0301904	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  97-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of bilateral pterygium removal, including corneal 
irregularity.

(The issues of entitlement to service connection for 
hypertension and for arthritis of the hands and keens will be 
the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from December 1955 
to August 1957.  He then apparently was a member of the Naval 
Reserves until November 1961.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for hypertension and 
arthritis of the hands and knees.  The veteran's claim for 
service connection for residuals of bilateral pterygium 
removal, including corneal irregularity, was granted and he 
was assigned a 10 percent evaluation.

In August 1998, the Board remanded this case in order for the 
RO to schedule the veteran for a hearing.  The veteran gave 
testimony in support of his claim at a personal hearing at 
the RO in January 1999.  A transcript of the hearing 
testimony has been associated with the claims file.

The case was again before the Board in June 2001, when it was 
remanded for further development.  The case is now again 
before the Board for appellate adjudication.  However, the 
Board finds that development is still required with respect 
to the issues of (1) entitlement to service connection for 
hypertension and (2) entitlement to service connection for 
arthritis of the hands and knees.  As such, the Board is 
undertaking additional development with regard to these 
issues pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim for a higher rating for his 
bilateral eye disorder and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Prior to July 12, 1999, the medical evidence shows that, 
with correction by glasses, the veteran's best vision was 
20/50 in the left eye and 20/40 in the right eye.

3.  From July 12, 1999, to June 11, 2000, the medical 
evidence shows that the veteran's best corrected vision was 
20/100 in the left eye and 20/50 in the right eye.

4.  Beginning on June 12, 2000, the medical evidence shows 
that the veteran's best corrected vision has been 20/60 in 
the left eye and 20/100 in the right eye.


CONCLUSIONS OF LAW

1.  Prior to July 12, 1999, the schedular criteria for a 
rating in excess of 10 percent for residuals of bilateral 
pterygium removal, including corneal irregularity, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.31, 4.84a, Part 4, Diagnostic Code 6034-6079 (2002).

2.  From July 12, 1999, to June 11, 2000, the schedular 
criteria for a 20 percent rating, but no more, for residuals 
of bilateral pterygium removal, including corneal 
irregularity, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.31, 4.84a, Part 4, Diagnostic Code 6034-
6078 (2002).

3.  Beginning on June 12, 2000, the schedular criteria for a 
30 percent rating, but no more, for residuals of bilateral 
pterygium removal, including corneal irregularity, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.31, 
4.84a, Part 4, Diagnostic Code 6034-6078 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the eye claim.  VA must notify the 
veteran of evidence and information necessary to substantiate 
his claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the April 1998 rating decision, the May 1998 
statement of the case, the March 1999, October 2000 and 
September 2002 supplemental statements of the case, and a 
July 2001 letter from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records and private medical 
records.  Further, the veteran has been afforded several VA 
examinations to address the nature and severity of his eye 
disability.  He has also been afforded a personal hearing 
before the RO.  As such, the VA's duties under the VCAA have 
been satisfied.


Factual Background.  At the time of a March 1998 VA eye 
examination, the veteran had refraction in the right eye of -
1.00 +5.50 at axis 105, with best corrected vision of 20/40.  
Refraction in the left eye was -0.50 +3.25 at axis 105, with 
best corrected vision of 20/50.  The cornea showed a 5 mm 
nasal scar onto the cornea with irregularity present.  The 
left cornea showed a 4 mm nasal scar onto the cornea with 
irregularity.

In July 1999, the veteran underwent another VA eye 
examination.  At that time, the examiner noted the veteran's 
history of pterygium removal in the 1960s and subsequent 
corneal scarring.  Objective examination revealed refraction 
of the right eye -.50 + 5.50 at axis 108, with best corrected 
vision of 20/50.  Refraction of the left eye was -.50 + 3.00 
at axis 105, with best corrected vision of 20/100.  The 
cornea again showed nasal pterygium scarring approximately 5 
mm onto the cornea of both eyes.  Anterior chambers were deep 
and clear, and pupils were equal and refractive to light.  
Appellation tension was 12 in the right eye and 16 in the 
left eye.  Extraocular muscles were orthophoric with full 
gaze, and visual fields were grossly full.  A lens showed 1+ 
neucleosclerotic cataract change in the right eye, and 2+ 
neucleosclerotic cataract change in the left eye.  Fundus 
examination showed a .3 cup disc ratio with pink and sharp 
margins.  Macular vessels and periphera appeared to be within 
normal limits.  Impression was of (1) corneal scarring, 
secondary to pterygium and (2) neucleosclerotic cataract, 
left greater than right.  The examiner commented that the 
veteran's bilateral irregular corneal scarring decreased the 
vision in both eyes.  Additionally, the veteran appeared to 
be developing cataract change in both eyes, worse in the 
left.  An August 1999 addendum to the examination report 
clarified that the veteran's decreased vision since the time 
of his March 1998 examination did not appear to be due to 
increased cataract change.

At the time of a June 2000 VA eye examination, the veteran 
reported that despite a recent bilateral cataract extraction, 
his vision did not seem to be much improved.  Objective 
examination revealed refraction of the right eye of -2.75, 
+2.25 at axis 135, with best corrected vision of 20/100.  
Refraction of the left eye was -1.00, +2.25 at axis 24, with 
corrected vision of 20/60.  The cornea revealed nasal 
scarring extending into the visual axis with inactive limbal 
area pterygium formation in both eyes.  Anterior chambers 
were deep and clear, and pupils were equal and reactive to 
light.  Extraocular muscles were orthophoric with full gauge, 
and visual fields were grossly full.  Lens examination showed 
posterior chamber intraocular lens implant in good position 
in both eyes.  There was a central posterior capsular opening 
present in the right eye, and applanation digitus was 13 in 
the right eye and 19 in the left eye.  Fundus examination 
showed .3 cup dyscrasia with pink and sharp margins.  Macular 
vessels and periphery appeared within normal limits.  
Diagnosis was of (1) status post pterygium removal with 
coronal scarring extending into the visual axis of both eyes, 
and (2) status post cataract extraction with posterior 
chamber intraocular lens implant of both eyes.  The examiner 
attributed the veteran's sub-normal vision to his pterygium 
formation and removal in both eyes.

In August 2000, an official at the RO requested clarification 
as to the most likely cause of the veteran's decreased visual 
acuity.  In a response dated later in August 2000, a 
physician stated that the examination dated June 12, 2000, 
was post-cataract extractions and that this left his corneal 
scaring, both eyes, as the only cause for any decreased 
vision.


Legal Criteria.  The veteran is appealing the disability 
rating assigned following an award of service connection 
dated in April 1998, which assigned a 10 percent disability 
evaluation for the veteran's residuals of bilateral pterygium 
removal, including corneal irregularity.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  In such a case as this, where 
the veteran has appealed the initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, staged ratings are 
appropriate due to evidence of the apparent deterioration of 
the veteran's vision over the course of the appeal.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided.

The veteran's bilateral pterygium removal, including corneal 
irregularity, is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6034, which 
provides that the disability is rated for loss of vision, if 
any.  Loss of vision is rated pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079.  A 10 percent evaluation is 
warranted where vision is 20/50 in one eye and 20/40 in the 
other eye.  A 20 percent evaluation is warranted where vision 
is 20/50 in one eye and 20/100 in the other eye.  A 30 
percent evaluation is warranted where vision is 20/70 in one 
eye and 20/100 in the other eye.  The evaluations continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Table V, Diagnostic Codes 6061-6079.  
The regulations further provide that the best distant vision 
obtainable after best correction by glasses will be the basis 
of the rating, except in cases of keratoconus in which 
contact lenses are medically required.  See 38 C.F.R. § 4.75.


Analysis.  After careful review of the evidence of record, 
the Board concludes that an initial evaluation in excess of 
10 percent is not warranted prior to July 12, 1999, because 
the veteran's March 1998 VA examination reflects best 
corrected vision of 20/40 in the right eye and of 20/50 in 
the left eye.  There is no other medical evidence of record 
to indicate poorer vision.  Thus, the veteran's bilateral 
vision disorder meets the criteria for a 10 percent rating, 
but no more, under Diagnostic Code 6034-6079.  See 38 C.F.R. 
§ 4.84a, Table V.  Higher evaluations are warranted for more 
severe loss of vision.  Id.

After careful review of the evidence of record, the Board 
concludes that from July 12, 1999, to June 11, 2000, the 
schedular criteria for a 20 percent rating, but no more, for 
residuals of bilateral pterygium removal, including corneal 
irregularity, have been met.  Specifically, the veteran's 
July 12, 1999, VA examination reflects best corrected vision 
of 20/50 in the right eye and of 20/100 in the left eye.  
There is no other medical evidence of record, relevant to 
this time period, to indicate poorer vision.  Thus, the 
veteran's bilateral vision disorder meets the criteria for a 
20 percent rating, but no more, under Diagnostic Code 6034-
6078.  See 38 C.F.R. § 4.84a, Table V.  Higher evaluations 
are warranted for more severe loss of vision.  Id.

After careful review of the evidence of record, the Board 
concludes that since June 12, 2000, the schedular criteria 
for a 30 percent rating, but no more, for residuals of 
bilateral pterygium removal, including corneal irregularity, 
have been met.  Specifically, the veteran's June 12, 2000, VA 
examination reflects best corrected vision of 20/100 in the 
right eye and of 20/60 in the left eye.  The Board notes that 
in applying ratings for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at the latter step or 
distance.  See 38 C.F.R. § 4.83.  The veteran's 20/60 vision 
in the left eye is not a scheduled step, so the Board will 
rate this eye as 20/70, which is a step that is recognized in 
the applicable schedule.  In combination with the right eye's 
best corrected vision of 20/100, this equates to a 30 percent 
disability rating.  See 38 C.F.R. § 4.84a, Table V.  Higher 
evaluations are warranted for more severe loss of vision.  
Id.

An extraschedular evaluation is not warranted for any of the 
periods addressed above, since the evidence does not show 
that the veteran's residuals of bilateral pterygium removal, 
including corneal irregularity, presents an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  
There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the eye disability 
than that commensurate with the assigned ratings.  Therefore, 
the regular schedular standards, with the evaluations 
currently assigned, adequately compensate the veteran for any 
adverse industrial impact caused by his eye disability.

In evaluating the veteran's service-connected bilateral eye 
disorder, the Board has not attempted to dissociate any 
portion of the decreased visual acuity from the service-
connected eye disorder.  There is conflicting medical 
evidence as to whether the decreased visual acuity is due to 
the service-connected eye disorder or is a residual of post-
cataract extractions.  Resolving all reasonable doubt in the 
veteran's behalf as to this matter, and taking into 
consideration the difficulties in apportioning any decrease 
in visual acuity between the service-connected eye disorder 
and the post-cataract extraction residuals, the Board has 
considered the decrease in visual acuity shown on the recent 
examinations to be attributable to the service-connected eye 
disorder.


ORDER

Prior to July 12, 1999, entitlement to a rating in excess of 
10 percent for residuals of bilateral pterygium removal, 
including corneal irregularity, is denied.

Entitlement to a 20 percent disability evaluation for 
residuals of bilateral pterygium removal, including corneal 
irregularity, from July 12, 1999, to June 11, 2000, is 
granted, subject to regulations governing the payment of 
monetary benefits.

Entitlement to a 30 percent disability evaluation for 
residuals of bilateral pterygium removal, including corneal 
irregularity, beginning on June 12, 2000, is granted, subject 
to regulations governing the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

